Filed 10/8/20 P. v. Wheeler CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                    2d Crim. No. B303124
                                                            (Super. Ct. No. 19F-03916)
     Plaintiff and Respondent,                               (San Luis Obispo County)

v.

DENNIS CHAPMAN
WHEELER,

     Defendant and Appellant.



      Dennis Chapman Wheeler appeals the judgment entered
after a jury convicted him of second degree robbery (Pen. Code,
§ 211). The jury also found true the allegation that appellant
personally used a deadly weapon in committing the offense (id.,
§ 12022, subd. (b)(1)). The trial court sentenced him to five years
in state prison.
      On May 28, 2019, Smart & Final assistant manager Steven
Schaefer observed appellant standing at the meat counter and
placing packages of beef into a tote bag. Schaefer subsequently
saw appellant walk toward the emergency exit in the rear of the
store. Appellant then ran out of the emergency exit and onto a
staircase leading to the sidewalk outside the store. Schaefer
followed appellant out of the emergency exit door and yelled at
him to relinquish the meat he had stolen. Appellant turned
toward Schaefer, pointed a knife at him, and began walking back
towards him. Schaefer took a couple of steps back, put up his
hands, and said something to the effect of “Geez, take it then.”
Appellant turned away from Schaefer, jumped on a bicycle, and
rode away. Schafer returned to the store and a customer called
911.
       A San Luis Obispo Police Officer responded to the scene,
spoke with Schaefer, and reviewed the stored surveillance video
footage of the incident. The officer took a photograph of appellant
as depicted on the video and sent it to other law enforcement
officers. Approximately two hours later, appellant was
apprehended approximately two miles away while riding the
same bicycle on which he had fled. Appellant was brought to the
Smart & Final parking lot, where Schaefer identified him as the
perpetrator.
       We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
that raises no arguable issues. On July 30, 2020, we requested
that the court make an independent review under People v.
Wende (1979) 25 Cal. 3d 436 (Wende).
       We subsequently advised appellant he had 30 days within
which to personally submit any contentions or issues that he
wished us to consider. The 30 days have since passed, and
appellant has not presented any contentions or issues for our
consideration.




                                2
      We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with his responsibilities
and that no arguable issue exists. (People v. Wende, supra, 25
Cal.3d at p. 441; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
      The judgment is affirmed.
      NOT TO BE PUBLISHED.




                                    PERREN, J.


We concur:



      GILBERT, P. J.



      YEGAN, J.




                                3
                Hernaldo J. Baltodano, Judge
           Superior Court County of San Luis Obispo
               ______________________________

     Earl E. Conway, III, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              4